PER CURIAM.
Defendant appeals from a judgment entered pursuant to a jury verdict for the plaintiff in the sum of $12,500.00 for personal injuries sustained as a result of a fall in defendant’s parking lot.
The first point on appeal as stated by defendant is that: “the court erred in failing to grant defendant’s motions for directed verdict and post trial motions and entering a final judgment in favor of plaintiff where plaintiff failed to prove that she was a business invitee when she fell in defendant’s parking lot and failed to prove that defendant breached any duty owed to her proximately causing her injury”. Defendant’s remaining point is “that the court erred in allowing plaintiff’s counsel to voir dire the jury on the subject of insurance and denying defendant’s motions for mistrial and new trial
We have considered each of the contentions in light of the record on appeal, briefs and arguments of counsel and have found them to be without substantial merit. Smith v. Montgomery Ward & Co., Fla.App.1970, 232 So.2d 195; Stecher v. Pomeroy, Fla.1971, 253 So.2d 421.
No prejudicial or reversible error having been made to appear, the judgment appealed is affirmed.
Affirmed.